DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the pre-Appeal Brief filed on 3/23/21, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/THOMAS SWEET/            Supervisory Patent Examiner, Art Unit 3799                                                                                                                                                                                            

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14,19,20,34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (9192470) in view of Sung et al. (2005/0123582). Cai et al. disclose (Fig. 8) a single-piece prosthetic heart valve having a proximal end and a distal end, the single-piece prosthetic heart valve comprising: a plurality of leaflets at the proximal end, the leaflets having curved portions. Fig. 10 shows how the valve has a plurality of commissures, each commissure positioned between adjacent leaflets; and a body portion positioned distally from the leaflets and connected to the leaflets, wherein the body portion, the commissures, and the leaflets are integrally formed (col. 4, lines 4,5) from a single flat sheet 800. Cai et al. also disclose the sheet of material is a collagen-based biomaterial that is cross-linked, col. 4, lines 6-10, 52-54. However, Cai et al. did not explicitly state the collagen- based biomaterial is acellular. Sung et al. teach (paragraph 27) a cross-linked tissue material can be used for an implant, such as a heart valve, paragraph 116. Sung et al. (paragraph 187) further teach that acellular material can be a type of cross-linked tissue elected for use in the body. It would have been obvious to one of ordinary skill in the art to select acellular material as taught by Sung et al. for the heart valve implant of Cai et al. in order to provide a non-antigenic and more biologically acceptable material, see Sung paragraph 113. Regarding claim 19, Cai et al. disclose (col. 4, lines 6-10) the collagen-based biomaterial can be pericardium. Regarding claim 20, Fig. 10 shows the body portion of the heart valve has  1002 to form a seam that extends axially from the proximal end to the distal end. Regarding claim 37, Fig. 10 further shows an annulus region connected by stitching 1004 to the body portion at the distal end of the valve, wherein the annulus region is fully capable of being formed from the single flat sheet of the collagen-based biomaterial. 
Claims 15,38 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (9192470) in view of Sung et al. (2005/0123582) as applied to claims 14,37 above, and further in view of Myers et al. (2003/006935). Cai et al. in view of Sung et al. is explained supra. However, Cai et al. as modified by Sung et al. did not explicitly state 
that a cuff portion is connected to the annular region, wherein the cuff portion is fully capable of being formed from the single flat sheet of a collagen-based biomaterial. Myers et al. teach a cuff portion (fold over) connected to the annular region, wherein the cuff portion is formed from the single flat sheet of a collagen-based biomaterial, see col. 13, lines 41-44. It would have been obvious to one of ordinary skill in the art to use a cuff from the collagen-based biomaterial as taught by Myers et al. with the heart valve of Cai et al. as modified with Sung et al. such that less materials are needed and to provide a more biocompatible prosthetic device. 
Claims 1-3,7,9,39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. ‘470 in view of Sung et al. (2005/0123582) and Gabbay (7025780). Cai et 1200 comprising: Fig. 1 shows a stent 100 having a first end, a second end, an outer surface, and an inner surface, the inner surface defining a lumen; and a single-piece valve (col. 4, lines 4,5) disposed within the lumen of the stent and attached to the stent with sutures, col. 3, line 50. Cai et al. also disclose the sheet of material is a collagen-based biomaterial that is cross-linked, col. 4, lines 6-10, 52-54.  Cai shows the single-piece valve having an outer surface, an inner surface defining a lumen, see Fig. 7, and a thickness between the outer surface and the inner surface, the single-piece valve comprising:  Fig. 8 shows the valve with at least three leaflets, each leaflet having at least a portion formed into a curved three-dimensional shape with a concave profile; a plurality of commissures, each commissure positioned between adjacent leaflets, see Fig. 12. Additionally it can be seen (Fig. 12) there is a body portion positioned distally from the leaflets and connected to the leaflets, wherein the body portion, the commissures, and the leaflets are integrally formed from the single sheet of the collagen-based biomaterial. However, Cai et al. did not explicitly state the collagen- based biomaterial is acellular. Sung et al. teach (paragraph 27) a cross-linked tissue material can be used for an implant, such as a heart valve, paragraph 116. Sung et al. (paragraph 187) further teach that acellular material can be a type of cross-linked tissue elected for use in the body. It would have been obvious to one of ordinary skill in the art to select acellular material as taught by Sung et al. for the heart valve implant of Cai et al. in order to provide a non-antigenic and more biologically acceptable material, see Sung paragraph 113. In addition, Cai et al. was silent as to the number of sutures to secure the stent to the valve being within the range of at least one suture but less than forty sutures. Gabbay teaches (coL 4, line  1002 to form a seam that extends axially from the proximal end to the distal end. Regarding claim 43, Fig. 10 further shows an annulus region connected by stitching 1004 to the body portion at the distal end of the valve, wherein the annulus region is fully capable of being formed from the single flat sheet of the collagen-based biomaterial. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. ‘470  in view of Sung et al. (2005/0123582) and Gabbay ‘780 as applied to claim 1 above, and further in view of Edelman et al. (2014/0005772). Cai in view of Sung et al. and also in view of Gabbay is explained supra. However, Cai as modified by Gabbay and Sung did not explicitly state the thickness of the body portion is different from the thickness of the leaflets. Edelman et al. teach (Figs. 2,3,7)a heart valve prosthesis with the body portion having a section where it is different from the thickness of the leaflets. Edelman et al. also teach (paragraph 47} that the different thickness profiles can be utilized for stiffness properties and delivery profile aspects. It would have been obvious to one of ordinary skill in the art to use different thickness for the leaflet than the body portion of the prosthesis as taught by Edelman et al. in the heart valve implant of Cai in view of Sung et al. as modified by Gabbay such that the appropriate property is .
Claims 8,10,11 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. ‘470  in view of Sung et al. (2005/0123582) and Gabbay ‘780 as applied to claims 7,9 above, and further in view of Lashinski et al. (2006/0020327). Cai in view of Sung et al. and also in view of Gabbay is explained supra. However, Cai as modified by Gabbay and Sung did not explicitly state the cuff is expandable or the thickness of the cuff portion is different than the thickness of the body portion or the thickness of the cuff portion is different than the thickness of the leaflets. Lashinski et a!. teach (Fig. 16B) that stent valve devices can have an expandable cuff 176 such that it provides a good seal with the native anatomy (paragraph 173). Lashinski shows (Fig. 16B) the cuff 176 has a different thickness than the body portion of the valve for sealing purposes and see also paragraph 157. It would have been obvious to one of ordinary skill in the art to use an expandable cuff such that its thickness is increased as taught by Lashinski et al. with the valve device of Cai et al. as modified by Sung and Gabbay such that it appropriately seals the implant in the site of implantation. With respect to claim 11 Lashinski further teaches (paragraph 152) the cuff thickness can vary and thus is different than the leaflet thickness since the cuff has varying thickness.
Claims 12,13 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. ‘470  in view of Sung et al. (2005/0123582) and Gabbay ‘780 as applied to claim 1 above, and further in view of Dienno et al. (2016/0175095). Cai in view of Sung et al. and also in view of Gabbay is explained supra. It is noted that Cai discloses suture to  stent has at least one attachment feature and at least one suture connects the stent to the single-piece valve at one attachment feature. Dienno et al. teach (Fig. 5) a stent has attachment features 260 that couple the valve to the stent. Dienno further teaches (paragraph 177) that at attachment features in which a  suture can be used to join the stent with valve. It would have been obvious to one of ordinary skill in the art to incorporate attachment features as taught by Dienno et al. with the valve of Cai et al. as modified with Sung et al. and Gabbay such that it affixes the components together securely and firmly to prevent separation, but is sealed sufficiently to prevent leakage. 
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (9192470) in view of Sung et al. (2005/0123582) and Gabbay as applied to claim 43 above, and further in view of Myers et al. (2003/006935). Cai et al. in view of Sung et al. and Gabbay is explained supra. However, Cai et al. as modified by Sung et al. and Gabbay did not explicitly state that a cuff portion is connected to the annular region, wherein the cuff portion is fully capable of being formed from the single flat sheet of a collagen-based biomaterial. Myers et al. teach a cuff portion (fold over) connected to the annular region, wherein the cuff portion is formed from the single flat sheet of a collagen-based biomaterial, see col. 13, lines 41-44. It would have been obvious to one of ordinary skill in the art to use a cuff from the collagen-based biomaterial as taught by Myers et al. with the heart valve of Cai et al. as modified with Sung et al. and Gabbay such that less materials are needed and to provide a more biocompatible prosthetic device. 

Response to Arguments
Applicant's arguments filed 3/23/21 have been fully considered but they are not persuasive, particularly with respect to the Sung reference. Applicant provides no factual evidence and presents mere speculation about the biomaterial of Sung not being durable. Arguments of counsel are not sufficient evidence against proposed obviousness when the prior art discloses the same material as claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799